DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  
Claim 7 calls for the centre of mass [related] measurement to include “a function of expiration centre of mass time and inspiration centre of mass time or a function of expiration centre of mass amplitude and inspiration centre of mass amplitude”. The phrasing “a function of” is somewhat unclear; it appears that this might be better presented as “a function with variables including expiration centre of mass time and inspiration centre of mass time…” to not imply that the function is merely a product of these two inputs. 
Claim 15 calls for “determining a sleep stage”. Claim 1 already calls for determining a sleep stage. It is unclear if claim 15 is determining a second sleep stage, or if this refers to the same sleep stage which was determined as part of claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 7, 14, 15, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines the presences of “one or more sensors” in both lines 4 and 7; it is unclear if these are the same sensor(s) or different sensor(s). If the same sensor(s) claim 7 should recite “the one or more sensors”; for the purposes of examination it will be treated as such.
Claim 7 refers to “the at least one centre of mass related measurement”; there is no antecedent basis for this limitation in the claim, and it should refer to “the at least one centre of mass measurement” to match claim 1. 
Claim 14 refers to “the at least one respiratory feature”; there is no antecedent basis for this limitation in the claim. Still further, as the centre of mass measurement defined in claim 1 is a more specific respiratory feature, it is unclear how this variable could also include a mean/standard deviation of breath measurements if the claim were merely updated to match the language used in claim 1. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claim 14 cannot be further treated on the merits.


Claim 20 refers to “the at least one centre of mass related measurement”; there is no antecedent basis for this limitation in the claim, and it should refer to “the at least one centre of mass measurement” to match claim 1. 
Claim 21 calls for outputting control signals to adjust power to an air supply; claim 1 calls for using the determined sleep stage to adjust an operational parameter of therapy. It is entirely unclear if these are two separate responses to the monitored data, or if this refers to a singular response. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determination of a sleep stage by obtaining a respiratory feature based on a centre of mass related measurement from a respiratory flow signal, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because no claim recites any particular application of the result of the signal manipulation and the abstract idea is not part of any particular 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titchener (US 2011/0230779).
Regarding claim 17, Titchener discloses a respiratory system configured to provide a stream of respiratory gases to a user (figure 3) and to automatically determine a sleep stage of the user comprising a controller in electrical communication with one or more sensors located at the respiratory system (paragraphs [0081], [0089], [0111]) comprising a feature extractor 
Regarding claim 18, Titchener discloses a respiratory system configured to provide a stream of respiratory gases to a user and to automatically determine a sleep stage of the user comprising: a processor (paragraph [0080]) in electrical communication with one or more sensors located at the respiratory system (paragraph [0081]); and a computer readable medium having stored thereon computer executable instructions that, when executed by the processor, cause the processor to perform a method of determining the sleep stage of the user, the method comprising:  -4-Application No.: 15/373344Filing Date: December 8, 2016receiving a respiratory flow signal of the user (paragraph [0012]) from the one or more sensors (paragraph [0081]); obtaining at least one respiratory feature from at least part of the respiratory flow signal (paragraphs [0044]-[0045]), where the feature is based at least partly on at least one centre of mass related measurement (paragraph [0114], [0115]); and determining a sleep stage from the at least one respiratory feature (paragraphs [0019], 
Regarding claim 19, Titchener discloses a computer readable medium of a respiratory system configured to provide a stream of respiratory gases to a user (figure 3) having stored thereon computer- executable instructions that, when executed by a processor of the system in electrical communication with one or more sensors located at the respiratory system (paragraph [0081], [0089]), cause the processor to perform a method of determining a sleep stage of a user, the method comprising: receiving a respiratory flow signal of a user from the sensors (paragraph [0012]); obtaining at least one respiratory feature from at least part of the respiratory flow signal (paragraphs [0044]-[0045]), the feature being based at least partly on at least one centre of mass related measurement (paragraphs [0114], [0115]); and determining a sleep stage from the at least one respiratory feature (paragraphs [0019], [0114], [0115]). The Examiner notes that the respiratory feature which is based “at least partly” on the centre of mass “related” measurement is determined in block 89 of figure 9, as discussed in paragraph [0114], and the output from block 89 is used by blocks 87 and 88 to determine, at least, wake/sleep state, as discussed in paragraph [0115], such that the determination of the sleep stage (that stage being at least awake or asleep) is based “at least partly” on the centre of mass “related” measurement.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 1, 7, 12-16, 20, and 21, including, inter-alia, automatically determining a sleep stage of a user from a centre of mass measurement obtained from a respiratory flow signal received from sensors that are part of a respiratory system, and using the determined sleep stage to adjust an operational parameter of respiratory therapy delivered by the respiratory system, in combination with all other limitations in the claims. 
Titchener determines a centre of mass measurement from a respiratory flow signal, as discussed above, but the parameter used to determine a sleep stage is only loosely based on a  centre of mass related measurement. 

Response to Arguments
Applicant’s arguments, filed 28 June 2021, with respect to the rejections under 101 and 102 have been fully considered and are persuasive in light of the amendments to claim 1.  The rejections of claims 1, 7, 12-16, 20, and 21 have been withdrawn, though the Examiner notes that these amendments also raised new rejections under 112 as set forth above.

However, the Examiner also notes that the instant invention includes four independent claims and Applicant presented amendments only to one of these independent claims, such that Applicant’s remarks apply only to claim 1 and those claims which depend from it. All of Applicant’s remarks are not reflected by the subject matter found in claims 17-19; these claims remain rejected and Applicant’s arguments are entirely moot with respect to these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791